The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the integrated temperature sensor and microcomputer of claims 1 and 25 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 4 (p. 5, line 15).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate two different components in Fig. 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-19 and 22-28 are objected to because the following terms lack a proper antecedent basis:
claim 1, line 1: “the state”;
claim 1, line 8: “the model”;
claim 4, lines 1: “the user”;
claim 6, line 1: “the model”;
claim 6, lines 1-2: “the threshold values”;
claim 7, line 1: “which”;
claim 7, lines 1-2: “the life-cycle model”;
claim 8, line 1: “which”;
claim 12, line 2: “the temperature difference”;
claim 14, line 1: “the target”;
claim 16, lines 2-3: “the measured temperature”;
claim 16, line 3: “the real temperature”;
claim 17, line 2: “its”;
claim 24, line 2: “the chip”;
claim 25, line 2: “its”;
claim 25, line 8: “the model”;
claim 26, line 1: “the integrator”;
claim 26, line 2: “the allowed processing time”;
claim 26, line 3: “the result”;
claim 27, line 1: “the target”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-19 and 22-28 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 25, the specification fails to describe how Applicant integrates a temperature sensor with a microcomputer on a chip. The specification merely discloses a non-descriptive black box in Fig 1 that allegedly represents a microcomputer and an integrated temperature sensor. The lack of specific disclosure of Applicant’s claimed invention leads one to conclude that Applicant was not in possession of the claimed invention at the time of filing.
Regarding claim 15, the specification fails to disclose how the real temperature is determined. The lack of specific disclosure of Applicant’s claimed invention leads one to conclude that Applicant was not in possession of the claimed invention at the time of filing.
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19, 22-24, 26, and 27 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear if the “a display” of line 7 is the same component as the “a display unit” of line 5.
Further regarding claim 1, it is not clear how the signal is provided, or what apparatus is providing the signal.
Regarding claim 2, it is not clear if the LED of line 2 is the same as the display unit of line 5 of claim 1, the display of line 7 of claim 1, or a third display component.
Regarding claim 3, it is not clear if the green display of line 2 is the same as the display unit of line 5 of claim 1, the display of line 7 of claim 1, or a third display component.
Further regarding claim 3, the meaning of the phrase “the state of the safe transfer of perils” in lines 1-2 is unclear. It is possible that the term could be more accurately translated from the text of the original claims.
Regarding claim 4, it is not clear if the LED of line 2 is the same as the display unit of line 5 of claim 1, the display of line 7 of claim 1, or a third display component.
Regarding claim 16, the claim is indefinite because it is not clear if the limitations after “e.g.” in line 2 are intended to be a part of the scope of the claim.
Regarding claim 17, the claim is indefinite because it is not clear if the limitations after “e.g.” in line 2 are intended to be a part of the scope of the claim.
Regarding claim 23, it is not clear if the flashing green display of line 2 is the same as the display unit of line 5 of claim 1, the display of line 7 of claim 1, or a third display component.
Further regarding claim 23, the meaning of the phrase “the state of the safe transfer of perils” in line 1 is unclear. It is possible that the term could be more accurately translated from the text of the original claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16, 18, 19, and 22-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garsd et al., US 2018/003572 A1 (hereinafter Garsd).
Regarding claim 1, Garsd teaches a device for signaling the state of a product to be monitored (PTM), such as a biological good, a pharmaceutical good, a vaccine or a foodstuff, having a requirement to a temperature (Tp) of or at delivery and administration thereof;
comprising an integrated temperature sensor and a microcomputer (pC) supplied with power from a power source (“the PMD comprising a microcontroller (MCU) comprising an MCU on-chip temperature sensor configured to generate first sensor signals,” ¶ 0034), and comprising a display unit (“the PMD may provide an easy-to-understand interface, e.g., based on LED colors and/or blinking patterns”, ¶ 0052);
said microcomputer (pC) having a function that is capable of calculating a thermal model of the current state of the product to be monitored and comprising a display for displaying or signaling a state or state variables calculated in the model or variables derived therefrom as a function of state variables of or in the model(s) (“algorithms that enable monitoring of blood products in the context of dynamic wastage thresholds,” ¶ 0044; “receive the temperature sensor signals generated by the at least one temperature sensor; determine a product temperature of the product based at least on the temperature sensor signals; calculate a time-based trend in the product temperature; calculate, based at least on the time-based trend in the product temperature, a predicted time at which the product temperature will exceed a threshold temperature value; and generating a notification based on the predicted time at which the product temperature will exceed a threshold temperature value,” ¶ 0040).
Regarding claim 2, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the display is performed using LED (“the PMD may provide an easy-to-understand interface, e.g., based on LED colors and/or blinking patterns”, ¶ 0052).
Regarding claim 3, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the state of the safe transfer of perils from a carrier to a user is indicated by a green display (“the PMD may provide an easy-to-understand interface, e.g., based on LED colors and/or blinking patterns”, ¶ 0052).
Regarding claim 4, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein usability is displayed to the user using LED as a function of values of the model (“the PMD may provide an easy-to-understand interface, e.g., based on LED colors and/or blinking patterns”, ¶ 0052).
Regarding claim 5, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein an end of usability can be displayed in accordance with a calculated model value, said calculated model value being derived from an integrating model (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043).
Regarding claim 6, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the model values and the threshold values are displayed on an external device via radio communication if the device is extended by a radio communication unit (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043; communication interfaces 30, Fig. 1).
Regarding claim 7, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches which starts to calculate and signal the life-cycle model when a temperature falls below a certain value (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043).
Regarding claim 8, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches which is protected from damage due to thawing by varnishing or encapsulation (“PMD 10 may have a housing that defines a sealed enclosure to avoid ingress of liquids and provide a low permeability to water,” ¶ 0042).
Regarding claim 9, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the power source is a lithium primary battery (“Harvested energy can be stored in any suitable energy storage device, e.g., supercapacitors, rechargeable batteries (e.g., Li-ion),” ¶ 0129).
Regarding claim 10, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the temperature (Tp) of the product to be monitored is or can be modeled by at least one dynamic delay, and an admissible life cycle is calculated by an integrator (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043 – determination of amount of time requires integration of the measured time into a whole period of time; “PMD 10 may determine/calculate a current Product temperature, a predicted future Product temperature, and/or accumulated or historical Product temperature data,” ¶ 0189).
Regarding claim 11, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches comprising an integrator that is capable of determining an allowed processing time as a function of temperature variations (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043 – determination of amount of time requires integration of the measured time into a whole period of time).
Regarding claim 12, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches having a further function for considering nonlinear processes as a function of the temperature difference to a target value of the product to be monitored (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043 – the amount of time encompasses non-linear processes that cause the product to be outside the temperature range for an amount of time).
Regarding claim 13, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the model is dependent on the temperature of the product to be monitored (“Storage parameters may be different depending on the type of Product.,” ¶ 0144).
Regarding claim 14, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the target value represents the temperature at which a permanent safe storage value and/or transport value is given (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043).
Regarding claim 15, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches comprising a temperature sensor for detecting a temperature (Tp) of the product to be monitored (“the PMD comprising a microcontroller (MCU) comprising an MCU on-chip temperature sensor configured to generate first sensor signals,” ¶ 0034).
Regarding claim 16, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches comprising a delay model having functional elements for forming a value, e.g. a difference value between the measured temperature and the real temperature of the product to be monitored (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043).
Regarding claim 22, Garsd teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Garsd also teaches wherein an end of usability can be displayed in accordance with a calculated model value (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043).
Regarding claim 23, Garsd teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Garsd also teaches wherein the state of the safe transfer of perils from a carrier to a user is indicated by a flashing green display (“the PMD may provide an easy-to-understand interface, e.g., based on LED colors and/or blinking patterns”, ¶ 0052).
Regarding claim 24, Garsd teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Garsd also teaches wherein the temperature sensor is integrated in the chip (“the PMD comprising a microcontroller (MCU) comprising an MCU on-chip temperature sensor configured to generate first sensor signals,” ¶ 0034).
Regarding claim 26, Garsd teaches the invention of claim 11, as set forth in the rejection of claim 11 above. Garsd also teaches comprising the integrator that is capable of determining the allowed processing time as a function of temperature variations in order to display the result of the integrator using at least one threshold value or to start further processes for processing the product to be monitored (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043 – determination of amount of time requires integration of the measured time into a whole period of time; “PMD 10 may determine/calculate a current Product temperature, a predicted future Product temperature, and/or accumulated or historical Product temperature data,” ¶ 0189).
Regarding claim 27, Garsd teaches the invention of claim 14, as set forth in the rejection of claim 14 above. Garsd also teaches wherein the target value represents the temperature at which a permanent safe storage value or transport value is ensured (“The PMD may trigger alerts based on amount of time within and outside of a defined temperature range, based on a magnitude of temperature deviation, based on the product life cycle, or based on any other relevant parameters or events,” ¶ 0043).
Regarding claim 25, Garsd teaches a method for signaling a state of a product to be monitored having a specific requirement to its temperature at least upon delivery or administration thereof or both, using a miniaturized device comprising, integrated in a chip, a temperature sensor and a microcomputer supplied with power from a power source (“the PMD comprising a microcontroller (MCU) comprising an MCU on-chip temperature sensor configured to generate first sensor signals,” ¶ 0034), and
comprising a display unit (“the PMD may provide an easy-to-understand interface, e.g., based on LED colors and/or blinking patterns”, ¶ 0052),
wherein the microcomputer calculates a thermal model of a state, which thermal model is dependent on the temperature of the product to be monitored, and wherein the state is signaled as a function of state values of the model (“algorithms that enable monitoring of blood products in the context of dynamic wastage thresholds,” ¶ 0044; “receive the temperature sensor signals generated by the at least one temperature sensor; determine a product temperature of the product based at least on the temperature sensor signals; calculate a time-based trend in the product temperature; calculate, based at least on the time-based trend in the product temperature, a predicted time at which the product temperature will exceed a threshold temperature value; and generating a notification based on the predicted time at which the product temperature will exceed a threshold temperature value,” ¶ 0040).
Regarding claim 28, Garsd teaches the invention of claim 25, as set forth in the rejection of claim 25 above. Garsd also teaches wherein the product to be monitored is a vaccine, a foodstuff or a biochemical good (“e.g., a blood product,” Abstract). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garsd in view of Zweig, US 2007/0001862 A1 (hereinafter Zweig).
Regarding claim 17:
Garsd teaches the invention of claim 1, as set forth, as set forth in the rejection of claim 25 above.
Garsd does not teach comprising a nonlinear gain for modeling phase transitions of the product to be monitored.
Zweig teaches improved electronic time-temperature indicators (abstract) that are advantageous for efficiently compressing and abstracting sensor information from electronic time-temperature indicators, monitors, and loggers (¶ 0003), including using non-linear functions (“material (2) requires a more sophisticated TTI (4) capable of accurately reproducing more complex (i.e. non-linear function in 1/Temperature vs. log lifetime plots) thermal degradation curves,” ¶ 0014).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Garsd to include non-linear functions for complex thermal degradation curves, because Zweig teaches that this is advantageous for efficiently compressing and abstracting sensor information from electronic time-temperature indicators, monitors, and loggers, thereby resulting in a nonlinear gain for modeling phase transitions of the product to be monitored.
Regarding claim 18:
Garsd teaches the invention of claim 1, as set forth, as set forth in the rejection of claim 25 above.
Garsd does not teach a nonlinear limitation as a further function.
Zweig teaches improved electronic time-temperature indicators (abstract) that are advantageous for efficiently compressing and abstracting sensor information from electronic time-temperature indicators, monitors, and loggers (¶ 0003), including using non-linear functions (“material (2) requires a more sophisticated TTI (4) capable of accurately reproducing more complex (i.e. non-linear function in 1/Temperature vs. log lifetime plots) thermal degradation curves,” ¶ 0014).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Garsd to include non-linear functions for complex thermal degradation curves, because Zweig teaches that this is advantageous for efficiently compressing and abstracting sensor information from electronic time-temperature indicators, monitors, and loggers, thereby resulting in a nonlinear limitation as a further function.
Regarding claim 19, the combination of Garsd and Zweig teaches the invention of claim 18, as set forth in the rejection of claim 18 above. The combination of Garsd and Zweig also teaches wherein the nonlinear limitation is formed in order to distinguish irreversible processes from reversible processes (Zweig: the non-linear 1/Temperature vs. log lifetime represents a non-reversible process in which lost lifetime cannot be regained by reducing temperature).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Welt, US 2008/0232426 A1, discloses that time-temperature integrators (TTIs) are useful for providing a means to monitor safety of fresh foods, particularly foods packaged in reduced-oxygen environments. TTIs of the present invention utilize Arrhenius-type curves to offer safety margins that satisfy regulator and shelf-life requirements. One method of using TTIs of the present invention involves using duel TTIs, one as a reference and one as a safety.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
22 October 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853